Order, Supreme Court, New York County (Helen E. Freedman, J.), entered January 12, 1989, which, after bench trial, awarded plaintiff judgment in the amount of his down payment, $53,250, unanimously affirmed, without costs.
The terms for the sale of these properties were drafted by seller’s attorney and required "purchaser, if he applies for financing, [t]o apply only for an adjustable rate loan with a no-income check verification.” The trial court properly rejected seller’s contention that purchaser’s failure to apply to a specific bank, with whom seller had a favorable relationship and history, constituted a breach of the contract. The quoted provision should be interpreted in accordance with its plain language. It is not for the court to enlarge the meaning of the words in the contract so as to correct seller’s admitted oversight (Senese v Litz, 99 AD2d 580; see also, Macho Assets v Spring Corp., 128 AD2d 680, lv denied 69 NY2d 609). Concur— Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ.